Citation Nr: 0413867	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to May 1966.

This appeal arose from a June 2002 rating action of the 
Huntington, West Virginia, Department of Veterans Affairs, 
Regional Office (RO), which granted service connection for 
bilateral hearing loss, assigning it a noncompensable 
disability evaluation.  The veteran appealed this decision, 
requesting a higher disability evaluation.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on your part.


REMAND

The appellant has argued that his hearing loss is more 
disabling than the current disability evaluation would 
suggest.  He stated that it has gotten progressively worse 
over the past ten years and cannot understand why the March 
2002 VA examination did not show a greater degree of 
disability.  On his July 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran indicated that he had had a 
recent hearing test at the Beckley VA Medical Center.  These 
records are not part of the claims file.

Under the circumstances, this case will be REMANDED for the 
following:

1.  The Beckley VA Medical Center should 
be contacted and requested to provide all 
records pertaining to the veteran's 
treatment for hearing loss developed 
since 2001, to include the reports of any 
audiologcal examinations conducted.

2.  The veteran should be afforded a VA 
audiological evaluation.  This evaluation 
should include the average decibel loss 
in each ear and the Maryland CNC Scores 
for each ear.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




